Citation Nr: 1047523	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  05-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to June 
1986 and July 1986 to September 1986.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, which 
denied entitlement to service connection for a chronic low back 
strain and degenerative joint disease (DJD) of the lumbar spine 
and right hip, chronic headache disorder (migraine and tension 
type), and a right ankle condition.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in June 2008.  A transcript of 
the hearing is of record.  In August 2008, the Board remanded the 
Veteran's claims of service connection for low back, right ankle, 
headache, and right hip disabilities for additional development.  
A July 2010 rating decision granted the Veteran service 
connection for mechanical low back pain with degenerative 
changes, with a 10 percent evaluation and DJD, right ankle, with 
a 10 percent evaluation.  An October 2010 Decision Review Officer 
(DRO) decision, granted the Veteran service connection for a 
chronic headache disorder, with a non-compensable evaluation.  
All of these disabilities were granted effective November 6, 
2003.  Therefore, because the Veteran was granted the full 
benefits he sought, his claims of service connection for low 
back, right ankle, and headache disabilities are no longer on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2010).







FINDING OF FACT

The competent evidence shows a direct relationship between the 
current right hip disability and service and/or was caused or 
aggravated by the service-connected low back disability.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability 
have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of service connection for a right hip disability has 
been considered with respect to VA's duties to notify and assist.  
Unfortunately, the Veteran's claim file was lost following the 
Board's August 2008 remand.  Portions of the claim file have been 
reconstructed.  Regardless, given the favorable outcome noted 
above, no conceivable prejudice to the Veteran could result from 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Analysis

The Veteran seeks service connection for a right hip disability.  
At his June 2008 hearing the Veteran testified that he had forty-
two parachute jumps while in service and felt discomfort and pain 
in his back and hips after many jumps and was treated while in 
service for right hip pain.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has a current disability of his right hip.  An 
October 2003 VA treatment record notes that the Veteran has a 
history of chronic low back pain since 1986 and describes pain 
starting in the right hip and radiating down into his right knee.  
A February 2004 VA examination report indicates a diagnosis of 
possible sacroiliac joint dysfunction and right hip pain, which 
is primarily in conjunction with the possible sacroiliac joint 
dysfunction and not likely to be a separate condition.  The 
examiner noted that an x-ray of the right hip was obtained to 
rule degenerative changes, but that the right hip was positive 
for DJD.  A May 2010 VA examination report notes that following 
medical imaging, an impression of unremarkable plain films of the 
right hip and a diagnosis of mild right hip DJD was given.  An 
August 2010 VA examination report notes that the Veteran was 
given a diagnosis of soft tissue impingement.  

Additionally, as noted in the prior August 2008 Board remand, 
prior to the Veteran's claim file being lost, the medical 
evidence then of record included a July 1991 VA medical record 
indicating that the Veteran was assessed with a probable right 
hip sprain and a VA medical record dated in February 2006 noting 
an assessment of sacroiliitis.  

As noted in the previous Board remand, service treatment records 
(STRs) indicate various complaints related to the Veteran's back, 
but do not specifically note treatment for his right hip.  The 
Veteran's STRs are no longer available.  However, the Veteran's 
available personnel records indicate that his military 
occupational specialty was as a parachute rigger and that he was 
awarded the parachutist badge.  The Veteran testified to having 
had forty-two parachute jumps during service and feeling 
discomfort following some of them.  The Board finds his testimony 
to be credible and notes that a lay person is competent to 
testify to observable symptoms, such as hip pain and discomfort 
following a parachute jump.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  

As the record shows a current right hip disability and right hip 
pain during service and a current service-connected low back 
disability, the determinative issue is whether these are related.

A February 2004 VA examination report notes that the Veteran has 
right hip pain, which is primarily in conjunction with a lumbar 
sprain/strain injury and possible sacroiliac joint dysfunction 
and not likely a separate condition.  

A June 2010 VA examination report notes that the Veteran was 
assessed with chronic right low back pain with radiation into the 
right hip.  

An August 2010 VA examination report notes that the Veteran 
reported the gradual onset of right hip pain during service and 
correlated the pain to rigorous training and parachute jumps.  
The examiner noted that there was no evidence of high energy 
trauma to the right hip in the Veteran's service record, but the 
examiner failed to note that the Veteran's STRs, along with his 
entire claim file, were lost by VA.  The examiner found that the 
only diagnosis associated with the Veteran's right hip was soft 
tissue impingement and did not comment on the fact that a May 
2010 VA examination report notes that following medical imaging, 
a diagnosis of mild right hip DJD, was given.  The examiner 
opined that the Veteran's soft tissue impingement of the right 
hip is less likely as not caused by, or a result of, his 
"service lumbar disease."  The rationale for this opinion was 
that the Veteran's service records do not document objective 
findings consistent with a high energy or intra-articular injury 
to the right hip.  In the absence of such a findings, a post-
traumatic or chronic inflammatory is less likely as not.  
Moreover, the Veteran was in active duty for less than 10 years 
and thus any "microtrauma" he sustained, even in aggregate, 
would be insufficient to initiate and sustain a post-traumatic or 
chronic inflammatory process because the literature suggests a 10 
year exposure as the threshold value.  The examiner also noted 
that the Veteran's documented lumbar range of motion and lower 
extremity strength are too functional, and his lumbar 
radiographic findings too mild to cause or aggravate a "transfer 
lesion in the right hip."  

The August 2010 VA medical opinion only addresses whether the 
Veteran's "soft tissue impingement" of the right hip is related 
to service or is secondary to a service-connected disability, and 
thus has no relevance as to whether the Veteran's diagnosed mild 
right hip DJD is related to service or a service-connected 
disability.  To the extent that this opinion has any bearing on, 
or relevance to, the issue of whether the Veteran's DJD of the 
right hip is related to service or a service-connected 
disability, a medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide the 
required degree of medical certainty to serve as the basis for a 
grant or denial of service connection.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The August 2010 VA medical opinion 
notes that the Veteran's soft tissue impingement of the right hip 
is less likely as not caused by his service lumbar disease 
because his STRs do not document objective findings consistent 
with a high energy or intra-articular injury to the right hip.  
The rationale given for the opinion, that the Veteran's right hip 
disability is not secondary to his low back disability because 
during service the Veteran did not have an injury to his right 
hip, makes no sense.  The fact that the Veteran did not suffer a 
right hip injury during service has no probative value as to 
whether the Veteran's current service-connected low back 
disability causes or aggravates his right hip disability.  

Furthermore, the August 2010 VA examination report actually does 
not express any opinion as to whether it is at least as likely as 
not that the Veteran's right hip disability is related to service 
on a direct basis, and only notes that the Veteran was on active 
duty for less than 10 years and thus any microtrauma he 
sustained, even in aggregate, would be insufficient to initiate 
and sustain a post traumatic or chronic inflammatory process 
because the literature suggests a 10 year exposure as the 
threshold value.  The Board fails to see the relevance of whether 
there is a 10 year exposure to "microtrauma" when determining 
if numerous parachute jumps and landings in aggregate can cause a 
right hip disability.  Specifically, the threshold question in 
such a determination, based on simple logic, is the occurrence of 
traumatic landings (or "microtraumas") or perhaps the frequency 
(occurrence/duration of time) of such micro traumas, rather than 
an arbitrary 10 year time period.  Nor does the examiner 
reference what literature she refers to in the August 2010 VA 
examination report.  

Thus, the August 2010 VA examination report is not relevant or 
competent medical evidence and has no probative value.  See 
Bloom, supra.  

The Veteran is competent to report a continuity of right hip pain 
from service to the present, and the Board finds him credible.  
Furthermore, the competent medical evidence of record, namely the 
February 2004 and June 2010 VA examination reports and May 2010 
VA examination reports, indicate that the Veteran's service 
connected low back disability manifests pain that is related to 
the Veteran's right hip and that he has mild DJD of the right 
hip.  The Board finds the competent evidence of record, both lay 
and medical, indicates that the Veteran's right hip disability is 
related to service on a direct basis and/or caused or aggravated 
by his service-connected low back disability.  

Accordingly, service connection for a right hip disability is 
warranted.
ORDER

Service connection for a right hip disability is granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


